TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00109-CV



                                Thomas James Negri, Appellant

                                                 v.

    Karen Jack, Individually and as Executor of the Estate of Shirley Cowan, Deceased,
                                        Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-07-003958, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In this cause, appellant Thomas James Negri filed a notice of appeal from a

district court order that had purportedly granted a summary judgment against him. Subsequently,

Negri advised this Court that the district court, in fact, had not granted a summary judgment against

him, explaining that he is presently incarcerated, had believed that a summary-judgment ruling was

imminent, and had filed his notice to preserve his right to appeal in the event he subsequently did

not receive timely notice of the district court’s summary-judgment ruling after it was made. Having

now determined that the district court ultimately never made the summary-judgment ruling he

complained of, Negri has moved to withdraw his notice of appeal in this cause. Also citing the non-

existence of the summary-judgment order, appellee Karen Jack, individually and as executor of
the estate of Shirley Cowan, has filed a motion to dismiss this appeal. We grant Negri’s motion and

dismiss this appeal. See Tex. R. App. P. 42.1(a)(1). We dismiss as moot Jack’s dismissal motion.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: October 7, 2010




                                                2